Citation Nr: 9908270	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-10 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

This matter comes before Board of Veterans' Appeals (BVA or 
Board) on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  
The veteran had active service from February 1966 to 
December 1967 and from October 1972 to November 1976.  

Testimony presented by the veteran at a hearing before the 
BVA at the RO may be construed as a claim for entitlement to 
a total evaluation based on individual unemployability due to 
service connected disabilities.  However, this matter is not 
currently before the Board because it has not been prepared 
for appellate review.  Accordingly, this matter is referred 
to the RO for appropriate action.  

The issue of entitlement to service connection for a skin 
disorder will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim for an increased evaluation for PTSD 
has been obtained by the RO.  

2.  Prior to November 7, 1996, the veteran's PTSD was 
productive of no more than severe social and industrial 
impairment.  

3.  From November 7, 1996, the veteran's PTSD is most closely 
productive of occupational and visual impairment with 
deficiencies in most area, such as work, school, family 
relationships, judgment, thinking or mood.  
CONCLUSION OF LAW

Prior to, and after November 7, 1996, the schedular criteria 
for a 70 percent evaluation for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.1-
4.14, 4.125-4.132, Diagnostic Code 9411 (1996); 4.125-4.130, 
Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that his PTSD is more 
disabling than reflected by the currently assigned 30 percent 
evaluation.  A person who submits a claim for benefits under 
a law administered by the VA shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991).  Generally, an 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased evaluation.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631 (1992).  The veteran's claim for an evaluation in 
excess of 30 percent is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing the facts 
that are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  The Board finds that all relevant facts with 
respect to the claim for an increased evaluation for PTSD 
have been properly developed, and that all evidence necessary 
for an equitable resolution of the issue on appeal has been 
obtained.  This evidence includes the veteran's service 
medical records, and pertinent records of treatment following 
service.  Also, the veteran has been afforded a disability 
evaluation examination and a personal hearing.  No further 
assistance to the veteran with the development of the 
evidence is required.  

In a December 1996 rating decision, the RO granted service 
connection for PTSD based on service records which show that 
he participated in combat, and a VA examination performed in 
September 1996 which resulted in a diagnosis of PTSD.  A 
30 percent evaluation was assigned for the disability, 
effective from May 23, 1996.  The case thus presents an 
"original claim" as contemplated under Fenderson v. West, No. 
96-947 (U.S. Vet. App. Jan. 20, 1999) (at the time of an 
initial rating, separate or "staged" ratings may be 
assigned for separate periods of time based on the facts 
found) rather than a claim for an "increased rating.  In 
view of the Board's decision to grant a rating in excess of 
30 percent and in the absence of evidence of totally 
disabling symptoms at any time or contentions that more 
recent evidence is inappropriate for earlier in the rating 
period, the Board concludes that the case may be decided on 
the current record without prejudice to the veteran.  

Evidence for consideration in connection with the veteran's 
appeal includes the September 1996 VA examination report, as 
well as the findings of a VA examination performed in 
October 1997, the findings of a private psychiatric 
evaluation performed in December 1997, a statement from the 
veteran's wife and testimony presented by the veteran and his 
wife at a hearing before the Board in July 1998.  Also, at 
the hearing before the BVA the veteran submitted for 
consideration in connection with his appeal a statement from 
a minister who had been providing counseling for the veteran.  

Under the laws administered by the VA, disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities.  The schedule is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (1998).

The veteran's PTSD has been evaluated under Diagnostic 
Code 9411.  Effective November 7, 1996, the VA revised the 
criteria for evaluating psychiatric disabilities.  See 61 
Fed. Reg. 52-695 (1996).  On and after that date, all 
diagnoses of mental disorders for VA purposes must conform to 
the 4th edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  See 61 Fed. Reg. 52,700 (1996), 
codified at 38 C.F.R. § 4.125.  The new criteria for 
evaluating service-connected psychiatric disorders are 
codified at the newly designated 38 C.F.R. § 4.130.  See 61 
Fed. Reg. 51, 700-1 (1996).  The new rating criteria are not 
for application prior to their effective date, 
Rhodan v. West, 12 Vet. App. 55, (1998), but if the older 
regulation is more favorable to the appellant that version 
may be applied after November 7, 1996.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Under the prior rating criteria for Diagnostic Code 9411, a 
30 percent evaluation was for assignment with evidence of 
definite social and industrial impairment.  A 50 percent 
evaluation was for consideration when the veteran's ability 
to establish or maintain effective or favorable relationships 
with people was considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent rating was 
applicable where the ability to establish or maintain 
effective or favorable relationships with people was severely 
impaired.  The psychoneurotic symptoms were of such severity 
and persistence that there was severe impairment in the 
ability to obtain or retain employment.  Further, a 
100 percent evaluation was for assignment when the attitudes 
of all contacts, except the most intimate, were so adversely 
affected as to result in virtual isolation in the community; 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; demonstrably inability to obtain or retain 
employment.  

Under the revised schedular criteria for Diagnostic 
Code 9411, a 30 percent evaluation requires occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is warranted when symptomatology 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships. 

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9400, 9411 (1998).

The September 1996 VA examination which established that the 
veteran satisfied the diagnostic criteria for PTSD provided 
no opinion concerning the severity of the veteran's PTSD.  On 
an October 1997 VA examination, however, the veteran was 
noted to exhibit a mild range of increased psychomotor 
activities.  He appeared very tense and his affect was angry 
and irritable.  He was moderately depressed, mildly anxious, 
frustrated and apathetic.  He denied any current active 
suicidal or homicidal thoughts.  The veteran was noted to be 
alert and fully oriented.  He was able to register three 
objects on the first try and he recalled two after 5 minutes.  
The veteran had extreme difficulty in performing serial 7's.  
His concentration was described as moderately to severely 
compromised and his intellect seemed average by the interview 
process.  Insight seemed to be fair and judgment seemed to be 
fair and judgment was considered to be fair to borderline at 
present.  The pertinent diagnosis was of moderate to severe 
PTSD.  The examiner noted that the veteran's C-file had been 
reviewed.  The examiner also reported that the veteran had 
noted an increase in symptoms recently.   He said that his 
dreams had changed and that he had become more nervous since 
moving from California in February 1996.  

As a result of a December 1997 psychological evaluation, 
Kenneth J. Burstin, Ph.D., reported that the veteran 
"displays symptoms at both the 50 % and 70 % levels of 
impairment (as well as some at the level of the 100 percent 
level), including suicidal ideation, obsessional behavior, 
continuous depression (which may be a separate problem, but I 
believe is most likely connected to his PTSD), irritability, 
flattened affect, difficulty with short-term memory and 
comprehension of complex instructions, and decreased 
motivation.  Addressing the effect the veteran's disability 
had on his employability, Dr. Burstin stated that "[i]f there 
were better confirmation of this issue [of his reported 
difficulty in relating to employers], I would feel confident 
in asserting impairment at the 70 % level, and feel that this 
is probably the appropriate designation.  Even without such 
documentation, I do not see that he can be assessed at any 
less than the 50 % level of impairment, especially as it is 
likely that many of his limited activities appear preserved 
only because of dependence on his wife."  

Based on the evidence and resolving reasonable doubt in the 
veteran's favor, the Board is persuaded that the evidence 
supports a 70 percent evaluation for the veteran's PTSD 
consistent with the opinion of Dr. Burstin.  Although the 
veteran's symptoms were characterized as moderate to severe 
on the October 1997 VA examination, Dr. Burstin provided a 
detailed report and a convincing discussion of the veteran's 
symptoms and his dependency on his wife in asserting 
impairment at the 70 percent level.  

The Board is not convinced, however, that the veteran 
satisfies the criteria for a 100 percent evaluation under 
either the old or new schedular criteria.  None of the 
psychiatric evaluations, the statements from the veteran's 
wife or his minister, or the testimony presented by the 
veteran at his hearing before the Board, indicates that the 
veteran has virtual isolation in the community.  He has not 
demonstrated totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality.  Despite some 
reported difficulties in concentration on recent 
examinations, he has not demonstrated disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, explosions of 
aggressive energy resulting in profound retreat from mature 
behavior.  Indeed, the veteran related well to the 
psychiatric examiners who have examined him and was able to 
offer rational and cogent testimony at his personal hearing.  
Although the veteran's psychiatric disability undoubtedly has 
an effect on his employability, even his counseling minister 
indicates that because of the veteran's physical problems he 
is unable to hold down a permanent job for any period of 
time.  

Under the new criteria, the evidence does not demonstrate 
that the veteran's disability manifests such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or allusions, grossly inappropriate 
behavior, persistent danger of hurting himself or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, his occupation or his own name.  
Accordingly, the Board concludes that the veteran's 
symptomatology does not more nearly approximate the criteria 
for a 100 percent evaluation under either the old or new 
rating criteria.  






ORDER

Subject to the provisions governing the award of monetary 
benefits, a 70 percent evaluation for PTSD is warranted.  


REMAND

With respect to the claim for service connection for a skin 
disorder, the Board notes that the June 1997 Supplemental 
Statement of the Case characterized the issue as "service 
connection for a skin condition to include actinic keratosis 
and basal cell carcinoma as the result of exposure to 
herbicides."  An April 1988 rating decision, however, granted 
service connection for residuals of removal of basal cell 
carcinoma of the back of the neck and assigned a 
noncompensable (0 percent) rating.  If this grant of service 
connection is unrelated to the veteran's current compensation 
claim for service connection for basal cell carcinoma, the RO 
has not explained why that grant of service connection is 
inapplicable.  

Although the etiological theory of the veteran's skin cancer 
as being due to Agent Orange has been put forth in connection 
with the veteran's current claim, it is unclear why the 
etiology of the basal cell carcinoma would be relevant if 
service connection had already been established for that 
disability.  Essentially, the veteran contends that he has 
had a recurrence of basal cell carcinoma as confirmed by 
pathology tests.  In view of the prior grant of service 
connection for the residuals of basal cell carcinoma of the 
back of the veteran's neck, the RO should address the 
relationship, if any, between the veteran's current skin 
condition and the service-connected disability before further 
appellate review.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should address the 
relationship, if any, between the 
veteran's service-connected residuals of 
basal cell carcinoma of the back of the 
neck and the veteran's current claim for 
a skin condition.  Any medical 
development deemed necessary should be 
undertaken.  

2.  Unless the current claim is resolved 
to the veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND as to the issue of service 
connection for a skin disorder is to ensure that the veteran 
is afforded all due process of law.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran unless he is notified by the RO.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

